IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT JACKSON
______________________________________________________________________________

EDDIE WILLIAMS, JR.                                            Lauderdale Circuit No. 4566
                                                               C.A. No. 02A01-9503-CV-00046
         Plaintiff/Appellant,
                                                               Hon. Joseph H. Walker,
v.                                                             Judge

TENNESSEE DEPARTMENT
OF CORRECTION,
                                                                                       FILED
                                                                                        October 2, 1995
         Defendant/Appellee.
                                                                                      Cecil Crowson, Jr.
EDDIE WILLIAMS, JR., pro se.                                                           Appellate C ourt Clerk


CHARLES W. BURSON, Attorney General and Reporter and ARTHUR CROWNOVER
II, Assistant Attorney General, Nashville, for Appellee.


REVERSED AND REMANDED.


Opinion filed:
______________________________________________________________________________

TOMLIN, P.J., W.S.

         E ddie Willia m s, J r . (“pet ition er ”) filed a pr o se P et it ion for Writ of Cer t ior a r i in

t h e Cir cu it Cour t of La u der da le Coun t y a ga in st t h e Tenn essee Depa r t m en t of

Cor r ect ion (“TDOC” or ?r esp on den t ”), seek in g cou r t r eview of actions t ak en by a prison

disciplin a r y boar d, pr ison wa rden , an d th e depar tm ent comm issioner . Due process

viola t ion s resu lting th erefrom were a lso alleged. The tr ial cour t gra nt ed sum ma ry

judgm en t t o r espon den t a n d pet ition er h a s a ppea led. On a ppea l, a sin gle issu e wa s

pr esen t ed for r eview: wh et h er t h e t r ia l cou r t er r ed in gr a n t ing su m m a r y ju dgm en t .

F or t h e r ea son s st a t ed h er ein a ft er , we r ever se t h e ju dgm en t of t h e t r ia l cou r t .



         Th e ba sic fa ct s for t h e m ost pa r t a r e n ot in dispu t e. P et it ion er is a n in m a t e in

t h e cust ody of th e TDOC at t he West Tenn essee High Secur ity Fa cility (WTHSF ). H e

r eceived a discip lin a r y r epor t for r efu s in g a dir ect or der in viola t ion of TDOC’s P olicy

N o. 502.05. Pet itioner was foun d guilty of th e offense at a h ear ing of th e WTHSF ’s

disciplin a r y boa r d. The decision of th e boar d was a ffirmed by the WTHSF wa r d en a n d


                                                          1
su bsequ en t ly by t h e com m ission er of t h e Depa r t m en t of Cor r ect ion .                    P et ition er

cont ends t h a t h e wa s den ied d u e pr ocess in con n ect ion wit h t h e m a k in g of t h e ch a r ge

aga inst h im a n d t h e en s u in g disciplin a r y h ea r ing. Specifica lly, he a r gues t h a t h e wa s

n ot given n ot ice of t h e ch a r ged offen se, th a t h e wa s n ot a llowed t o pr esen t witn esses

in h is fa vor , a n d t h a t h e wa s n ot a llowed t o pr esen t docu m en t a r y eviden ce in h is fa vor .




        P et ition er s ou gh t a wr it of cer t ior a r i. Two t ypes of cer t ior a r i exist in Ten n essee:

t h e “comm on-law writ,” provided by T.C.A. § 27-8-101 (Supp. 1994) an d th e “sta tu tory

wr it ,” pr ovided by T.C.A. § 27-8-102 (Su pp. 1994). Pet ition er seeks bot h a com m on -la w

wr it a nd a s t a t u t or y wr it u n der t h e r espect ive st a t u t es. As lon g as t h e inferior t r ibun a l

exercised ju d icia l fu n ct ion s , p et it ion er h a s t h e op t ion of p u rs u in g bot h wr it s a n d t h e

t r ia l cou r t m a y det er m in e t h e is su es pr esen t ed u n der eit h er or bot h .               Boyce v.

William s, 389 S.W.2d 272, 276 (Ten n . 1965); Rober t s v. Br own , 310 S.W.2d 197, 206-08

(Ten n . App. 1958).



                              I. SUBJ E CT MATTE R J URI SDICTION

         Th e t h r es h old is su e befor e u s is wh et h er t h e La u der da le Cou n t y Cir cu it Cou r t

h a d su bject m a t t er jur isdict ion over t h e pet ition for wr it of cer t ior a r i. In its fina l or der

in t h is ca se, t h e t r ia l cou r t st a t ed, “Th e Cou r t finds t h a t it does n ot h a ve jur isdict ion

t o r eview t h e cor r ect n ess of t h e Disciplin a r y Boa r d’s decision .” Beca u se pet ition er

r equ est ed bot h t ypes of cer t ior a r i, we will con sider t h e qu est ion of su bject m a t t er

jur isdict ion a s it r elat es t o ea ch of t h em .



            A. J u r isdict ion Un der t h e “Com m on -La w Wr it ”-- T.C.A. § 27-8-101

         Th e t r ia l cou r t ’s st a t em en t r ega r din g la ck of ju r isdict ion is cor r ect. Th e in t r in sic

corr ectn ess of t h e decision of a n inferior t r ibun a l is not su bject t o judicial r eview u n der

t h e com m on -law wr it codified a t T.C.A. § 27-8-101 (Su pp. 1994).                              St a t e ex r el.

McMor r ou gh v. H u n t , 192 S .W. 931, 933 (Ten n . 1917); P owell v. P a r ole E ligibilit y

                                                           2
Review Bd., 879 S.W.2d 871, 873 (Ten n . App. 1994). However, pet ition er seeks r eview

of somet h in g ot h er t h a n t h e in t r in sic cor r ect n es s of t h e d is cip lin a r y boa r d ’s a ct ion s : t h e

a lleged den ial of du e pr ocess by t h e TDOC. J u dicial r eview by com m on la w wr it is

a ppr opr ia t e wh en a n inferior officer , tr ibun a l, or boa r d h a s (1) exceeded t h e ju risdict ion

con fer r ed u pon t h e officer or en t it y, or (2) is a ct in g illega lly a n d n o ot h er “pla in , speed y,

or a dequ a t e r em edy” exist s. T.C.A. § 27-8-101 (Su pp. 1994); Sta te v. J ohn son , 569
S.W.2d 808, 815 (Ten n . 1978).



         P et ition er in t h e inst a n t ca se is n ot seekin g a r eview of th e int rinsic corr ectn ess

of t h e d is cip lin a r y boa r d’s a ct ion , but com pla ins t h a t t h e com m ission er , wa r d en , a n d

disciplin a r y boa r d violat ed h is du e pr ocess r igh t s by exceedin g t h eir ju r isdict ion a n d

a ct in g illegally. Th ese a llega t ion s a r e r eviewa ble u n der t h e com m on la w wr it of

cer t ior a r i, a lt h ou gh pet it ion er h a s a lleged n o fa ct s t h a t if t r u e wou ld sh ow t h a t

Cor r ect ion s per son n el exceeded t h eir ju r isdiction. H e ha s, however, asser t ed fa ct s t h a t

if t r u e wou ld sh ow “illegal” a ct s a s t h a t t er m is u sed in sect ion 27-8-101. Th is cou r t

h a s h eld t h a t t h e com m on -la w wr it of cer t ior a r i is a va ila ble t o cor r ect t h e “ess en t ia l

illega lit y” of a den ial of pr ocedu r a l right s gua r a n t eed by th e feder a l a n d st a t e

const itut ions. St a t e v. Wom a ck, 591 S.W.2d 437, 442 (Ten n . App. 1979); see also

Ca n t r ell, Review of Adm in ist r a t ive Decision s by Wr it of Cer t ior a r i in Ten n essee 4

Mem. St . U. L. Rev. 19, 28-29.



         In a ddit ion , pet it ioner h a s n o ot h er “pla in , sp eedy, or a dequ a t e r em edy.”

P et ition er a t his opt ion m a y appea l th e disciplina ry boa rd’s decision t o t h e wa r d en a n d

com m ission er , bu t t h e com m ission er ’s decision is “fin a l.” TDOC Un ifor m Disciplin a r y

P r ocedu r es VI.E . (N ov. 15, 1993). N eit h er t h e Ten n essee Code n or t h e Un ifor m

Disciplin a r y P r ocedu r es pr ovide for ju dicia l r eview of t h e disciplina ry boar d’s actions.

We h old t h a t t h e t r ial cou r t h a s jur isdict ion u n der T.C.A. § 27-8-101 t o h ea r

pet it ion er ’s cla im s r ega r din g t h e illega lit y of a ct s t a ken by t h e discip lin a r y boa r d.



                                                              3
              B. J u r isdict ion Un der t h e “St a t u t or y Wr it ”-- T.C.A. § 27-8-102

        Th e st a t u t or y wr it of cer t ior a r i is a va ila ble in five sit u a t ion s: “(1) On su ggest ion

of dim in u t ion ; (2) Wh er e n o a ppea l is given ; (3) As a su bst it u t e for a ppea l; (4) In st ea d

of a u dit a qu er ela ; or (5) I n st ea d of wr it of er r or .” T.C.A. § 27-8-102 (S u pp . 1994). Th e

on ly one of t h e five possible cir cu m st a n ces u n der wh ich a st a t u t or y wr it for r eview of

a disciplin a r y boar d’s a ct ion s wou ld lie is a r gu a bly t h e s econ d sit u a t ion , “wh er e n o

a ppea l is given .” If t h e st a t u t or y writ lies, r eview u n der t h e wr it is de n ovo a n d m a y

be u sed t o cor r ect er r or s of fa ct a n d la w com m itt ed by t h e in fer ior t r ibu n a l. Boyce, 389

S.W.2d a t 276. Un der t h is wr it , th e reviewing cour t m ay ha ve a t rial on t he m erits.

Rober t s, 310 S .W.2d a t 207-08.



        J u dge Ca n t r ell, n ow of t h is cou r t , h a s su m m a r ized th e case la w a n d su ccin ct ly

descr ibed t h e r equ ir em en t s t h a t m u st be m et befor e issu a n ce of a st a t u t or y wr it of

cer t ior a r i is proper:

                  In s u m m a r y, in t h e a bsen ce of a specific st a t u t e expr ess ly gr a n t in g
        t h e wr it , th e st a t u t or y wr it of cer t ior a r i is a va ila ble on ly if t h e followin g
        r equ irem en t s a r e m et : (1) t h e or der of t h e a dm in ist r a t ive body of wh ich
        r eview is sough t is one for wh ich n o judicial review is pr ovid ed ; (2) t h e
        fu n ct ion per for m ed by t h e lower t r ibun a l is essent ially ju dicial in n a t u r e;
        (3) t h e or d er for wh ich r eview is sou gh t fin a lly d et er m in es t h e r igh t s of
        t h e pet it ioner .”

Ca n t r ell, 4 Mem. St . U. L. Rev. a t 27-28. In t h e inst a n t ca se, all t h r ee of t h ese

r equ ir em en t s h a ve been m et . Th e Ten n ess ee Code a n d t h e U n ifor m Disciplin a r y

P r ocedu r es pr ovide n o m et h od of judicial r eview, ot h er t h a n cer t ior a r i.                     Th e

disciplin a r y boa r d, in h ea r in g t h e cha r ge t h a t pet it ion er viola t ed a disciplin a r y r u le

a n d in decidin g pu n ish m en t wa s a ct in g in a judicial n a t u r e, as wer e t h e wa r d en a n d

com m ission er , in r eviewin g t h e boar d’s decision s. F in a lly, th e decision of t h e boa rd,

a s a ffirm ed by t h e wa r den a n d comm issioner , is fina l. In our opin ion, t h e t r ia l cou r t

h a s jur isdict ion u n der T.C.A. § 27-8-102 t o h ea r pet it ion er ’s claim s r ega r din g t h e

illega lit y of a ct s t a ken by t h e discip lin a r y boa r d.



                     C. Ven u e: La u der da le Cou n t y vs. Da vidson Cou n t y

                                                         4
        Im plicit in ou r decis ion t h a t t h e La u der da le Cou n t y Cir cu it Cou r t h a s su bject

m a t t er jur isdict ion is t h e find ing t h a t t h e Da vid son Cou n t y cou r t s do n ot h a ve

exclusive ju r isdict ion over cer t ior a r i r eview of pr ison discip lin a r y a ct ion s. T.C.A. §§ 27-

9-101 t o -114 (1980 & Su pp. 1994) pr ovide t h e pr ocedu r a l fr a m ewor k for r eview u n der

bot h t h e s t a t u t or y a n d com m on -law writ s of cert iora ri. Section 27-9-102 provides,

“S u ch pa r t y s h a ll, wit h in sixt y (60) da ys fr om t h e en t r y of t h e or der or judgm en t , file

a pet it ion of cer t ior a r i in t h e ch a n cer y cou r t of a n y cou n t y in wh ich a n y on e or m or e of

t h e pet ition er s, or a n y on e or m or e of t h e m a t er ia l defen da n t s r esid e, or h a ve t h eir

pr in cip a l office.” T.C.A. § 27-9-102 (1980).



        Th e a ppella t e cou r t s of t h is st a t e h a ve r ecen t ly m a de bla n ket st a t em en t s t o t h e

effect th at “only the cour ts of Davidson Coun ty ha ve th e necessar y subject m a t t er

ju r isdict ion to review th e actions of a st at e a gen cy.”1 See, e.g., N or t on V. E ver h a r t , 895
S.W.2d 317, 320 (Ten n . 1995). As a u t h or it y for t h is st a t em en t , th e N or t on cou r t r elied

upon t h e su pr em e cou r t ’s decision in Ten n essee Rea l E st a t e Comm ission v. P ott s, 428
S.W.2d 794 (Ten n . 1968). 2 However, these rest at em en t s of t h e pr in ciple s et for t h in

P ot t s a re overbr oa d, in our opin ion. In in t er pr et in g sect ion 27-9-102, t h e P ot t s cou r t


        1
             The petitioner in Norton was seeking review of an action of the Board
of Paroles, whose situs is exclusively Davidson County. 895 S.W.2d at 318. However,
as discussed below, not all state agency tribunals are located exclusively in
Davidson County.
        2
              The court of criminal appeals has made similar statements, to the
effect that the proper courts for certiorari review of disciplinary board actions are
the courts of Davidson County, sometimes relying upon Brigham v. Lack, 755 S.W.2d
469 (Tenn. Crim. App. 1988). See, e.g., Putt v. Bell, No. 01C01-9411-CC-00386, 1995
WL 121490, at *1 (Tenn. Crim. App. March 22, 1995); Snodgrass v. Noles, No. 02C01-
9403-CC-00037, 1994 WL 328762, at *1 (Tenn. Crim. App. July 8, 1994); Bishop v.
Conley, 1994 WL 772849, at *1 (Tenn. Crim. App. July 8, 1994). However, Brigham
involved the Department of Correction’s application of a statute to an affected
person and the court found that it was governed by the Administrative Procedures
Act (APA). 755 S.W.2d at 471. Therefore, under sections 4-5-223 and -224 of the
APA, dealing with declaratory orders and judgments, the Chancery Court of
Davidson County was the only court with subject matter jurisdiction to hear the
action. Id. The Brigham court did state that a complaint against the Board of
Paroles could be treated as a petition for common law certiorari, but was silent as
to the proper court to entertain that petition. Id. We do not believe that Brigham
is authority for the proposition that petitions for certiorari for review of disciplinary
board actions must be filed in the courts of Davidson County.

                                                         5
st a t ed t h a t t h e sect ion

         m er ely fixes per m issible ven u e for r eview of Boa r ds a n d Com m ission s.
         It does n ot h a ve t h e effect of giving t h e t r ia l cou r t of a n y cou n t y wh er ein
         t h e pa r t y affect ed m a y ha ve residen ce su bject m a t t er jur isdict ion over t h e
         r eview of a Boa r d or Com m is sion exclus ively loca t ed elsewher e. Th a t
         section m er ely specifies th e cou r t s wh er e t h e writ m ight be sou gh t if ot h er
         jur isdict ion a l requ irem en t s a r e m et .

P ot t s, 428 S.W.2d a t 796-97 (em ph a sis a dded).



         In P ot t s, t h e su pr em e cou r t qu ot ed with a ppr oval fr om on e of its ea r lier

decisions, McKee v. Boa r d of E lect ion s, 117 S.W.2d 752 (Ten n . 1938). P ot t s, 428

S.W.2d a t 796. The McKee cou r t st a t ed, “Th e r evisor y power of a h igher cou r t is

limit ed t o t h e cor r ection of err ors of t ribun a ls loca t ed wit hin t he t err itoria l jur isdict ion

of t h e a ppellat e body. It is t h e situs of t h e lower t r ibu n a l, a n d n ot t h e r esiden ce of t h e

par ties, t h a t poin t s ou t t h e pr oper a pp ella t e t r ibu n a l.” McKee, 117 S.W.2d a t 754

(em ph a sis a dded).



         In t h e ca se befor e u s, pet it ion er seeks r eview of a ct ion s t a ken by t h e p ris on

disciplin a r y boa rd, t h e pr ison wa r den , a n d t h e com m ission er of t h e Depa r t m en t of

Cor r ect ion . P et ition er is n ot seekin g r eview of a decis ion of a st at e boar d “exclusively

loca t ed elsewh er e.” Th e sit u s of t h e dis ciplin a r y boar d in volved h er ein is at WTHSF ,

in La u der da le Coun t y. F u r t h er m or e, pet it ion er is a n in m a t e a t t h e sa m e in st it u t ion .

Th e wa r den a n d m em ber s of t h e discip lin a r y boa r d, em ployees of t h e pr ison , h a ve th eir

pr in cipa l office in La u der da le Coun t y, an d lik ely h a ve th eir r esiden ces t h er e a s well.

Th e in cid en t fr om wh ich t h e cha r ge a ga in st pet it ion er st em s occu r r ed in La u der da le

Cou n t y a s did t h e disciplin a r y boa r d’s h ea r ing on t h e m a t t er a n d t h e wa r den ’s

a ffir m a n ce of t h e boa r d ’s decis ion . On ly t h e com m is sion er of t h e Depa r t m en t of

Corr ection is loca t ed in Da vids on Coun t y.



         In ou r opin ion , all ju r isdict ion a l requ irem en t s a r e m et for t h e filin g of t h e

pet it ion for cer t iora r i in t h e cou r t s of La u der da le Cou n t y.


                                                         6
                                     I I. SUMMARY J UDGMENT

        Th e Tenn essee Su pr em e Cou r t r ecen t ly reviewed s u m m a r y ju d gm en t pr a ct ice

a n d p roced u re in Byr d v. H a ll, 847 S.W.2d 208 (Ten n . 1993). "[T]h e issu es t h a t lie at

t h e h ea r t of evalu a t ing a su m m a r y ju dgm en t m ot ion a r e: (1) wh et h er a fa ct u a l dispu t e

exists; (2) wh eth er t he disputed fact is m a t er ia l t o t h e ou t com e of t h e ca se; a n d (3)

wh et h er t h e disput ed fact crea tes a gen u in e issu e for t r ia l." Id. a t 214. A fou r t h is su e

is wh et h er t h e m ovin g pa r t y is en t it led t o judgm en t a s a m a t t er of la w. Id. a t 215. Th e

cir cu it cou r t fou n d t h a t n o gen u in e issues of m a t er ia l fa ct exist ed a n d a lso fou n d t h a t

defen da n t is en t it led t o judgm en t a s a m a t t er of la w.



        Th e pet it ion in t h is ca se wa s pr epa r ed by t h e pr o se pet it ion er a n d wa s swor n

t o a n d su bscr ibed befor e a n ot a r y pu blic. F or t h e pu r poses of t h is decision , we will

t r ea t t h is pet it ion a s a n a ffid a vit t h a t sa t isfies t h e pr ovision s of T.R.C.P. 56.05.

P et ition er a sser t s t h a t h e wa s den ied du e pr ocess in t h a t h e wa s n ot pr ovided notice,

wa s n ot given a n oppor t u n it y t o pr epa r e for h is defen se, was n ot a llowed t o pr esen t

wit n esses in h is favor, a n d wa s n ot a llowed t o pr esen t docum en t a r y eviden ce.



        When the pa r t y seeking sum m a ry judgment m a kes a properly support ed mot ion ,

t h e bu r den t h en sh ift s t o t h e n onm oving p a r t y t o set fort h sp ecific fa ct s, n ot lega l

con clus ion s, by usin g affida vits or t h e ot h er discovery m a t er ials list ed in Ru le 56.03,

est a blish in g th at th ere ar e indeed disput ed, ma ter ial facts crea ting a genu ine issue

t h a t n eeds t o be resolved by t h e t r ier of fa ct , a n d t h a t a t r ia l is t h er efor e n ecessa r y.

Byr d, 847 S.W.2d a t 215. Defen da n t h a s n ot ca r r ied t h is bur den in t ha t n o response

of t h e t yp e a n t icip a t ed by t h e a bove pr in cip le of la w wa s m a de t o t h e s wor n p et it ion of

p et it ion er . F or t h is rea son , we hold t h a t t h e t r ial cou r t er r ed in fin din g t h a t n o

genu ine issues of ma ter ial fact exist.



        Accordin gly, t h e ju dgm en t of t h e t r ia l cou r t is r ever sed . Th is case is r em a n ded

                                                        7
t o t h e Cir cu it Cou r t of La u der da le Cou n t y, wh ich is r espect fu lly d ir ect ed t o issu e bot h

t h e st a t u t or y an d com m on law wr its of cer t ior a r i, a n d for su ch ot h er




pr oceed in gs n ot in con sist en t wit h t h is opin ion . Cost s in t h is ca u se on a ppea l ar e t a xed

t o th e r espon den t , for wh ich execut ion m a y iss u e if necessa r y.



                                                   __________________________________________
                                                   TOMLIN, P.J ., W.S.



                                                   __________________________________________
                                                   CRAWFORD, J .                 (CONCURS)



                                                   __________________________________________
                                                   H IGH E RS, J .               (CONCURS)




                                                       8